DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.Claim Objections
Claim 1 is objected to because of the following informalities: “a second light pattern emitted from the other vehicle present around the vehicle” is suggested to read as “a second light pattern emitted from another vehicle present around the vehicle,” so as to correct antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arita et al. (JP 2016-49891 A).
With regards to Claim 1, Arita discloses a vehicle display system provided in a vehicle, the vehicle display system [Figures 1-45] including:
A first display device [e.g., Figures 4 and 18, (20)] configured to emit a first light pattern toward a road surface outside the vehicle; and
A display control unit [e.g., (10-11)] configured to control the first display device,
Wherein in response to detection of a second light pattern emitted from (the other) another vehicle present around the vehicle toward a road surface outside the another vehicle, the display control unit stops emission of at least a part of the first light pattern or changes a visual mode of the first light pattern [note Figures 30-32 and Paragraphs 61-72].
With regards to Claim 2, Arita discloses when the detected second light pattern is present within a predetermined distance from the vehicle or the first light pattern, the display control unit stops the emission of at least a part of the first light pattern or changes the visual mode of the first light pattern [note Figures 30-32 and Paragraphs 61-72].
With regards to Claim 3, Arita discloses when the detected second light pattern overlaps with the first light pattern, the display control unit stops the emission of at least a part of the first light pattern or changes the visual mode of the first light pattern [note Figures 30-32 and Paragraphs 61-72].
With regards to Claim 4, Arita discloses when traveling of the (other) another vehicle is prioritized over traveling of the vehicle, the display control unit stops the emission of at least a part of the first light pattern or changes the visual mode of the first light pattern [note Figures 30-32 and Paragraphs 61-72].
With regards to Claim 7, Arita discloses a vehicle including the vehicle display system [note Figures 1-45 and Abstract].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arita (JP 2016-49891 A) as applied to Claim 1 above, and further in view of Matsuda et al. (JP 2016-55691 A).
With regards to Claim 5, Arita discloses the claimed invention as cited above, but does not specifically teach a second display device located inside the vehicle and configured to display predetermined information toward an occupant of the vehicle such that the predetermined information is superimposed on a real space outside the vehicle, wherein the display control unit, in response to the detection of the second light23 pattern, stops the emission of at least a part of the first light pattern and causes the second display device to display information indicated by at least a part of the first light pattern.

It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the vehicle display system of Arita to have incorporated the second display device of Matsuda inside the vehicle and configured to display predetermined information towards an occupant of the vehicle such that the predetermined information is superimposed on a real space outside the vehicle, wherein the display control unit of Arita, in response to the detection of the second light pattern, stops the emission of at least a part of the first light pattern and causes the second display device to display information indicated by at least a part of the first light pattern, as taught in principle by Matsuda, so as to provide more real-time information of what is occurring outside the vehicle.
With regards to Claim 6, Arita discloses the claimed invention as cited above.  In addition, Arita discloses stopping emission of the first light pattern indicating character information [note Paragraphs 56-58 and Figures 26-32], but does not specifically teach a second display device located inside the vehicle and configured to display predetermined information toward an occupant of the vehicle such that the predetermined information is superimposed on a real space outside the vehicle, wherein the display control unit, in response to the detection of the second light pattern, stops emission of the first light pattern indicating character information and causes 10the second display device to display the character information indicated by the first light pattern.

It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the vehicle display system of Arita to have incorporated the second display device of Matsuda inside the vehicle and configured to display predetermined information towards an occupant of the vehicle such that the predetermined information is superimposed on a real space outside the vehicle, wherein the display control unit of Arita, in response to the detection of the second light pattern, stops the emission of the first light pattern indicating character information and causes the second display device to display character information indicated by the first light pattern, as taught in principle by Matsuda, so as to provide more real-time information of what is occurring outside the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 9,987,979 B2 to Kawamata et al. (U.S. Patent 9,987,979 B2) that teaches a vehicle light system with display device and control [Figures 1-12].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, February 22, 2022

/Jason M Han/Primary Examiner, Art Unit 2875